
	
		I
		111th CONGRESS
		2d Session
		H. R. 6365
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. McGovern (for
			 himself, Mr. Issa, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make certain individuals ineligible for visas or
		  admission to the United States and to revoke visas and other entry documents
		  previously issued to such individuals, and to impose certain financial measures
		  on such individuals, until the Russian Federation has thoroughly investigated
		  the death of Sergei Leonidovich Magnitsky and brought the Russian criminal
		  justice system into compliance with international legal standards, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Sergei Magnitsky Act of
			 2010.
		2.FindingsThe Congress finds as follows:
			(1)The United States supports the people of
			 the Russian Federation in their efforts to realize their full economic
			 potential and to advance democracy, human rights, and the rule of law.
			(2)The Russian Federation is a member of the
			 United Nations, the Organization for Security and Cooperation in Europe, and
			 the International Monetary Fund, has ratified the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, the International
			 Covenant on Economic, Social and Cultural Rights, and the United Nations
			 Convention against Corruption, and is bound by the legal obligations set forth
			 in the European Convention of Human Rights.
			(3)States voluntarily commit themselves to
			 respect obligations and responsibilities through the adoption of international
			 agreements and treaties, which must be observed in good faith in order to
			 maintain the stability of the international order. Human rights are an integral
			 part of international law, and lie at the foundation of the international
			 order. The protection of human rights, therefore, particularly in the case of a
			 country that has incurred obligations to protect human rights under an
			 international agreement to which it is a party, is not left exclusively to the
			 internal affairs of that country.
			(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
			(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections; this is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
			(6)The President of the Russian Federation,
			 Dmitry Medvedev, has addressed corruption in many public speeches, including
			 stating in his 2009 address to Russia’s Federal Assembly, [Z]ero
			 tolerance of corruption should become part of our national culture … In Russia
			 we often say that there are few cases in which corrupt officials are prosecuted
			 … [S]imply incarcerating a few will not resolve the problem. But incarcerated
			 they must be.. President Medvedev went on to say, We shall
			 overcome underdevelopment and corruption because we are a strong and free
			 people, and deserve a normal life in a modern, prosperous democratic
			 society.. Furthermore, President Medvedev has acknowledged Russia’s
			 disregard for the rule of law and used the term legal nihilism
			 to describe a criminal justice system that continues to imprison innocent
			 people.
			(7)The systematic abuse of Sergei Magnitsky,
			 including his arbitrary detention and mistreatment in custody, by the same
			 officers of the Russian Interior Ministry that Mr. Magnitsky had implicated in
			 the embezzlement of funds from the Russian Treasury, reflects how deeply the
			 protection of human rights is affected by corruption. Sergei Leonidovich
			 Magnitsky died on November 16, 2009, at the age of 37, in Matrosskaya Tishina
			 Prison in Moscow, Russia, and is survived by a wife and two sons.
			(8)There is extensive evidence that public
			 officials from the Russian Interior Ministry, the Russian Federal Tax
			 Authorities, the Russian General Prosecutor’s Office, the Russian Federal
			 Security Service, as well as Russian regional courts and the prison system have
			 abused their powers and positions to commit serious human rights violations,
			 embezzled funds from the Russian Treasury, and retaliated against
			 whistleblowers.
			(9)The Public Oversight Commission for the
			 Observance of Human Rights in Penitentiary Centers of the city of Moscow, an
			 organization empowered by Russian law to independently monitor prison
			 conditions, concluded that A man who is kept in custody and is being
			 detained is not capable of using all the necessary means to protect either his
			 life or his health. This is a responsibility of a state which holds him
			 captive. Therefore, the case of Sergei Magnitsky can be described as a breach
			 of the right to life. The members of the civic supervisory commission have
			 reached the conclusion that Magnitsky had been experiencing both psychological
			 and physical pressure in custody, and the conditions in some of the wards of
			 Butyrka can be justifiably called torturous. The people responsible for this
			 must be punished..
			3.Visa limitations
			 on certain persons from the Russian Federation
			(a)Ineligible for
			 visas
				(1)In
			 generalExcept as provided in
			 paragraph (2), an alien is ineligible to receive a visa to enter the United
			 States and ineligible to be admitted to the United States who the Secretary of
			 State determines to be—
					(A)an individual who
			 engaged in any act that was instrumental in causing the death of Sergei
			 Leonidovich Magnitsky;
					(B)an individual who
			 conspired to defraud the Russian Federation of taxes on corporate profits
			 because of fraudulent transactions and lawsuits against the foreign investment
			 company known as Hermitage; or
					(C)the spouse, son,
			 daughter, or parent of an alien described in subparagraph (A) or (B).
					(2)Period in which
			 determinations to be madeThe Secretary of State shall make the
			 determinations described in paragraph (1) not later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act.
				(3)Waiver for
			 national interestsThe Secretary of State may waive the
			 application of paragraph (1) in the case of an alien if the Secretary
			 determines that such a waiver is in the national interests of the United
			 States. Upon granting such a waiver, the Secretary of State shall provide to
			 the Congress notice of, and justification for, the waiver.
				(4)TerminationThe
			 provisions of this subsection shall cease to be effective on the date that the
			 Secretary of State transmits to the Congress a statement certifying that the
			 Secretary has determined the following:
					(A)That the Government of the Russian
			 Federation has conducted a thorough and impartial investigation into the
			 arbitrary detention, systematic abuse, and resultant death in custody of Sergei
			 Leonidovich Magnitsky, and that the individuals responsible have been brought
			 to justice according to the laws of the Russian Federation and pursuant to the
			 international legal obligations of the Russian Federation.
					(B)That the Government of the Russian
			 Federation has taken significant steps to bring the criminal justice system and
			 penal system of the Russian Federation into compliance with applicable
			 international legal standards.
					(C)That the Government of the United States is
			 confident that the investigation described in subparagraph (A) was properly
			 conducted, transparent, and free of political influence.
					(b)Current visas
			 revokedThe Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such visa or documentation under subsection (a).
			(c)TerminologyTerms used in this section shall have the
			 meanings given such terms in section 101(a) and (b) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a) and (b)).
			4.Financial
			 measures
			(a)Special
			 measuresThe Secretary of the
			 Treasury shall instruct domestic financial institutions and domestic financial
			 agencies to take 1 or more special measures described in section 5318A(b) of
			 title 31, United States Code, if the Secretary of the Treasury makes a
			 determination, under section 5318A of such title, with respect to money
			 laundering relating to the conspiracy described in section 3(a)(1)(B).
			(b)Blocking of
			 assetsThe Secretary of the
			 Treasury shall freeze and prohibit all transactions in all property and
			 interests in property of an individual described in section 3(a)(1), or of any
			 person acting as an agent of or on behalf of such an individual, that are in
			 the United States, that come within the United States, or that are or come
			 within the possession or control of United States persons, including their
			 overseas branches.
			(c)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, and orders as are necessary to carry out this
			 section.
			(d)EnforcementA person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this section or any
			 regulation, license, or order issued to carry out this section shall be subject
			 to the penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent
			 as a person that commits an unlawful act described in subsection (a) of such
			 section.
			(e)TerminationThe provisions of this section shall cease
			 to be effective on the date that the Secretary of the Treasury transmits to the
			 Congress a statement certifying that the Secretary has determined the
			 following:
				(1)That the Government of the Russian
			 Federation has conducted a thorough and impartial investigation into the
			 conspiracy (described in section 3(a)(1)(B)) to defraud the Russian Federation
			 of taxes on corporate profits, and that the individuals responsible have been
			 brought to justice according to the laws of the Russian Federation and pursuant
			 to the international legal obligations of the Russian Federation.
				(2)That the Government of the Russian
			 Federation—
					(A)has taken
			 significant steps to bring the criminal justice system of the Russian
			 Federation into compliance with applicable international financial and banking
			 standards; and
					(B)has substantially
			 strengthened statutory protections for individuals who disclose evidence of
			 illegal government activities.
					(3)That the Government of the United States is
			 confident that the investigation described in paragraph (1) was properly
			 conducted, transparent, and free of political influence.
				5.Report to
			 CongressNot later than the
			 180th day after the date of the enactment of this Act, the Secretary of State
			 and the Secretary of the Treasury shall submit to the Congress a report on the
			 actions taken to carry out this Act.
		6.Effective
			 dateThis Act shall take
			 effect on the 90th day after the date of the enactment of this Act.
		7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of
			 the Senate.
				(2)Financial
			 institution; domestic financial agency; domestic financial
			 institutionThe terms financial institution,
			 domestic financial agency, and domestic financial
			 institution have the meanings of those terms as used in section 5318A
			 of title 31, United States Code.
			(3)United states
			 personThe term United States person means any
			 United States citizen, any alien lawfully admitted for permanent residence to
			 the United States, any entity organized under the laws of the United States or
			 of any jurisdiction within the United States (including foreign branches), or
			 any person in the United States.
			
